Case 17-14019-JDW         Doc 31     Filed 03/12/20 Entered 03/12/20 11:55:18              Desc Main
                                    Document      Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI

IN RE: Donald and Rebecca Sullivan                                             NO. 17-14019
           Debtor(s)                                                           Chapter 13

                                     MOTION TO BORROW

       COME NOW THE Debtor(s) Donald and Rebecca Sullivan, and files this Motion To

Borrow and for cause would show the following:

       1. This case was filed on October 23, 2017.

       2. The Debtors are having mechanical issues with their 2010 Dodge Caliber. They keep

having to put in the shop for different issues and it is not getting repaired. It is having electrical

problems as the windows will not work and the heat and air will not work.

       3. The debtors would like to purchase a reliable vehicle.

       WHEREFORE, PREMISES CONSIDERED, the Debtor is asking this Honorable

Court to grant permission for the Debtors to purchase a vehicle of an amount no more than

$15,000.00, with the monthly payment not being more than $400.00 per month, and the debtor

paying the note outside of the Chapter 13 plan.

                                                       Respectfully submitted,

                                                       /s/ Heidi S. Milam
                                                       Heidi S. Milam, Bar No. 9813
                                                       Attorney for Debtor
                                                       P.O. Box 1169
                                                       Southaven, MS 38671
                                                       (662) 349-2322
Case 17-14019-JDW     Doc 31     Filed 03/12/20 Entered 03/12/20 11:55:18            Desc Main
                                Document      Page 2 of 2




                                  CERTIFICATE OF SERVICE

            I, Heidi S. Milam, certify that the above Motion was served to the following parties:

      Locke D. Barkley
      Chapter 13 Trustee
      sbeasley@barkley13.com

      U.S. Trustee
      USTPRegion05.AB.ECF@usdoj.gov

            This the 12th    day of March, 2020.

                                                          /s/ Heidi S. Milam
                                                          Heidi S. Milam
